The evidence is not particularly focused on the important issue of whether the August 23, 1991 accident resulted in a permanent exacerbation of plaintiff's pre-existing condition, or merely a temporary one that, after a healing period, left her in the same physical condition in which she had successfully earned wages for years, albeit with a pre-existing 37% impairment of the back.  However, the clear inference of the evidence is that, while it might not be documented on radiographic films, plaintiff developed "debilitating pain" as a result of the injury.  Depo of Dr. Rawl, pps. 57, 69 and 73; Lucas v. Bunn Mfg. Co. 90 N.C. App. 401,404 368 S.E.2d 386 (1988).
                                  S/ _____________________________ J. RANDOLPH WARD COMMISSIONER